Filed 6/23/16 P. v. Siquiedo CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B264584
                                                                          (Super. Ct. No. 2012020998)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

JOSEPH RAY SIQUIEDO

     Defendant and Appellant.


                   Joseph Ray Siquiedo was resentenced to a misdemeanor and placed on
misdemeanor parole for one year pursuant to Penal Code section 1170.18.1 He appeals
from subsequent orders revoking parole, ordering him to serve 140 days in county jail,
and reinstating parole on the same terms and conditions upon his release from jail.
Appellant contends that the trial court erroneously denied his request to have the one-year
period of misdemeanor parole reduced by his excess custody credits, i.e., the number of
days by which his time served in prison exceeds his misdemeanor sentence. We affirm.
                                             Procedural Background
                   In August 2012 appellant pleaded guilty to possession of heroin. (Health &
Saf. Code, § 11350, subd. (a).) He admitted one prior prison term enhancement (§ 667.5,
subd. (b)) and one prior "strike" within the meaning of California's "Three Strikes" law.

1
    All statutory references are to the Penal Code unless otherwise stated.
(§§ 1170.12, subds. (a)-(d); 667, subds. (b)-(i).) In October 2012 the trial court dismissed
the strike and the prior prison term enhancement. It sentenced appellant to prison for one
year, four months. In February 2013 he was released on postrelease community
supervision (PRCS) for a period not exceeding three years.
              At the general election on November 4, 2014, the voters approved
Proposition 47, which went into effect the next day. (Cal. Const., art. II, § 10, subd. (a).)
Proposition 47 reclassified appellant's felony drug offense as a misdemeanor.
              In December 2014 appellant filed a petition for recall of his sentence and
for resentencing to a misdemeanor pursuant to section 1170.18, subdivisions (a) and (b).
The court granted the petition, resentenced appellant to 365 days in county jail for the
misdemeanor offense, gave him credit for time served of 365 days, and placed him on
misdemeanor parole for one year pursuant to section 1170.18, subdivision (d). The court
denied his request to reduce the one-year parole period by his excess custody credits.
Appellant did not appeal.
              In April 2015 the trial court found appellant in violation of parole and
revoked it. It ordered appellant to serve 140 days in county jail. Upon his release from
jail, it ordered that parole be reinstated on the same terms and conditions. The court
again denied appellant's request to reduce the parole period by his excess custody credits.
This time, appellant filed an appeal.
                                         Discussion
              Appellant contends that, against the one-year period of misdemeanor
parole, he is entitled to credit for the number of days by which his time served in prison
exceeds his misdemeanor sentence. This contention is without merit. (People v. Morales
(June 16, 2016, S228030) __ Cal.4th __ [2016 Cal. Lexis 4001].)




                                              2
                                     Disposition
             The orders appealed from are affirmed.
             NOT TO BE PUBLISHED.



                                                      YEGAN, J.

We concur:



             GILBERT, P. J.



             TANGEMAN, J.




                                          3
                             Charles W. Campbell, Judge
                          Superior Court County of Ventura
                         ______________________________


             Mark R. Feeser, under appointment by the Court of Appeal, for Defendant
and Appellant.
              Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Mary Sanchez,
Robert M. Snider, Deputy Attorneys General, for Plaintiff and Respondent.